DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Invention I in the reply filed on 09/30/2021 is acknowledged.  Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1 and 4-8 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
4.	Claims 4 and 8 are objected to for depending on nonelected claims 2 and 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the phrase “modulating the amount of one or more of asparagine, aspartic acid, zinc and iron in the cell culture medium” which renders the claim vague and indefinite since it is unclear if the amounts of the asparagine, aspartic acid, zinc and iron are increased or decreased in the in the cell culture medium.  Dependent claims 4-8 are also rejected because they do not correct the defect.
Claim 1 encompasses a method of controlling protein quality attributes of a recombinant glycoprotein expressed in Chinese Hamster Ovary (CHO) cells.  However, specific method steps are missing including transforming CHO cells to express a recombinant glycoprotein, culturing the transformed CHO cells in culture medium, and increasing or decreasing the amounts of asparagine, aspartic acid, zinc and iron are increased or decreased in the in the cell culture medium to thereby decrease glycoprotein aggregation.  Dependent claims 4-8 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011134921 (11/03/2011; IDS filed 05/07/2018) in view of Bruhlmann et al. ("Tailoring recombinant protein quality by rational media design", vol. 31, no. 3, 29 April 2015 (2015-04-29), pages 615-629; IDS filed 05/07/2018), US20140273092 (09/18/2014; PTO 892).

WO2011134921 (11/03/2011; IDS filed 05/07/2018) teaches a cell culture medium with high content of choline chloride and controlled concentration of amino acids which allows the 

Bruhlmann et al. ("Tailoring recombinant protein quality by rational media design", vol. 31, no. 3, 29 April 2015 (2015-04-29), pages 615-629; IDS filed 05/07/2018).  Bruhlmann et al. teach  tailoring recombinant protein quality by rational media design and about its potential to modulate quality attributes including aggregates formation.  Bruhlmann et al. teach in particular on how to reduce aggregate formation and states that iron plays a major role in inhibiting the formation of aggregate forms, as shown in long-term drug substance stability studies, where the abundance of HMW species was significantly lower at low iron concentrations (0-4 ppm) in the presence of a chelator.  See entire publication especially Aggregates section pages 622-23, Figs.1-2, and Tables 1-2.

US20140273092 teaches methods for producing an antibody such as infliximab, having a desired C-terminal lysine content, sialic acid content, galactose content and/or ratio of sialic acid to galactose, by controlling culture conditions, in particular zinc concentration, EDTA concentration and harvest time. The culture medium can comprise other ingredients in addition to zinc and/or EDTA. In some embodiments, the culture medium is a serum-free medium. Useful cell lines include, among others, those derived from Chinese Hamster Ovary (CHO) cells.  US20140273092 teaches a method for controlling sialic acid content of an antibody having a sialic acid content of 1 % to 20% in a process for biosynthesizing the antibody in a culture medium, the method comprising monitoring a level of zinc in the culture medium during biosynthesis of the antibody and regulating the level of zinc in the culture medium during biosynthesis of the antibody.  US20140273092 teaches a method for controlling galactose 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by increasing or decreasing the amounts of asparagine, aspartic acid, zinc and/or iron in the CHO cell culture medium of WO2011134921 where the culture medium is chemically defined, is basal medium, is protein free, and/or does not contain added serum or hydrolysates.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method to decease glycoprotein aggregation including decrease of aggregation of a recombinant antibody, antibody fragment or fusion protein.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because increasing or decreasing the amounts of asparagine, aspartic acid, zinc and/or iron in the CHO cell culture medium are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652